Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Bloomberg (US 5,964,553) was found to be the closest prior art.  Bloomberg discloses a drilling tool (See Figure 1) comprising: a cutting insert 10, wherein the cutting insert 10 has a cutting edge at a front end portion (See Figure 1); a main body 2,3,4, wherein the main body is mounted with the cutting insert (See Figure 1); a hollow discharge channel 11,12, wherein the hollow discharge channel 11,12 is formed inside the main body 2,3,4, and the hollow discharge channel 11,12 has a curved surface (See Figure 1) for guiding a chip in a direction towards a base end portion opposite to the front end portion (See Figures 1 and 3).
Bloomberg does not disclose a curved surface formed in an inside surface of the discharge channel, the curved surface extending rearward along a partial length of the discharge channel starting from immediately behind the cutting insert, wherein the curved surface has a helical shape around the rotating axis of the drilling tool.



Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Bloomberg, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722